Motion by appellant for stay of two orders of the Comity Court, Kings County, pending appeal therefrom, denied. On the court’s own motion, the appeals are ordered on the calendar for Monday, June 4, 1962; they will be heard on the original papers and on the typewritten briefs of both parties. The briefs should contain the opinion, if any, rendered by the County Court. The parties are directed to file six copies of their respective typewritten briefs and to serve one copy upon each other, before 10 o’clock on the morning of June 4. Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.